     Case 2:18-cv-02910-MCE-DB Document 67 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        IN THE UNITED STATES DISTRICT COURT
 9
       FOR THE EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10

11   GLORIA CAVES and TAMIM KABIR, On      Case No. 2:18-cv-02910-MCE-DB
     Behalf of Themselves and All Others
12   Similarly Situated,                   ORDER GRANTING JOINT
                                           STIPULATION TO (1) CONTINUE THE
13                        Plaintiffs,      SCHEDULED FINAL APPROVAL
                                           HEARING ON FEBRUARY 11, 2021; AND
14                 v.                      (2) EXTEND PAGE LIMIT ON
                                           PLAINTIFFS’ MOTION FOR FINAL
15   WALGREEN CO.,                         APPROVAL OF CLASS ACTION
                                           SETTLEMENT
16                        Defendant.
                                           Judge: Hon. Morrison C. England, Jr.
17                                         Courtroom: 7, 14th Floor
18

19
20

21

22

23

24

25

26

27

28
      Case 2:18-cv-02910-MCE-DB Document 67 Filed 01/22/21 Page 2 of 2


 1                                                ORDER
 2          The Court, having read and considered the Joint Stipulation to: (1) Continue the Scheduled
 3   Final Approval of Class Action Settlement Hearing (“Final Approval Hearing”) on February 11,
 4   2021; and (2) Extend Page Limit on Plaintiffs’ Motion for Final Approval of Class Action
 5   Settlement, and good cause appearing therefore, PURSUANT TO STIPULATION, IT IS SO
 6   ORDERED that:
 7          (1) The Final Approval Hearing currently scheduled for February 11, 2021 is VACATED
 8             and CONTINUED to a date to be determined by stipulation of the parties;
 9          (2) All related briefing with respect to the Final Approval Hearing will be re-set pursuant to
10             the new Final Approval Hearing date; and
11          (3) Plaintiffs shall have 10 additional pages for its memorandum of points and authorities in
12             support of the Motion for Final Approval of Class Action Settlement, exclusive of
13             exhibits, declaration, attachments and tables of contents and table of authorities.
14          IT IS SO ORDERED.
15   Dated: January 22, 2021
16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     1
